NHDST (12/1/19) jth                              UNITED STATES BANKRUPTCY COURT                        U.S. BANKRUPTCY COURT
                                                          District of Oregon                            DISTRICT OF OREGON
                                                                                                                FILED
In re                                                    )   Case No. 19−62049−tmr11
 4 Him Food Group, LLC                                   )                                                   March 24, 2020
       Other names used by debtor: Cosmos Creations      )   NOTICE OF TELEPHONE HEARING
Debtor(s)                                                )   ON PROPOSED CHAPTER 11                   Clerk, U.S. Bankruptcy Court
                                                         )   DISCLOSURE STATEMENT
                                                         )                                                    BY jth DEPUTY

NOTICE IS GIVEN that a Telephone Hearing will be held on 5/13/20 at 01:30 PM,
                               Call in Number: (888) 684−8852 Access Code: 3388495
to consider and possibly approve the proposed disclosure statement dated 3/20/2020. Creditors or other parties in interest who have
filed a timely written objection may attend and have an opportunity to participate in any revision of the proposed disclosure
statement before approval.

Each participant must comply with each hearing requirement listed on page 2 of this notice. [Note: If you have problems connecting,
call the court at (503) 326−1500 or (541) 431−4000.]
YOU ARE FURTHER NOTIFIED that if you have any questions, you should see your attorney immediately. If you do not have an
attorney and need help in finding one, you may call the Oregon State Bar's Lawyer Referral Service at (503) 684−3763 or toll−free
in Oregon at (800) 452−7636.


NOTICE IS FURTHER GIVEN THAT:

1. Objections to the proposed disclosure statement must be made in writing, setting forth the specific grounds and details of
   objection, and must be filed no less than 7 days before the date of the hearing set above. Copies of any filed objections must be
   contemporaneously served on the proponent, entities required by Federal Rule of Bankruptcy Procedure (FRBP) 3017(a), and
   the following parties (if any):
   Donald J. Churnside, Attorney for Creditor's Committee, POB 1499, Eugene, OR 97440.

2. The proposed disclosure statement may be examined in the office of the clerk or by contacting the proponent whose name and
   mailing address are:
   Timothy A. Solomon, Leonard Law Group, 1 SW Columbia, Suite 1010, Portland, OR 97204.

3. The debtor's address is 395 East 1st Avenue, Junction City, OR 97448, and Taxpayer ID# is 45−2444307.

4. Any objections to the claims filed more than 7 days after service of this notice will not affect the amount of the allowed claim for
   the purpose of voting on, objecting to, determining creditor acceptance of, or otherwise determining whether to confirm the
   applicable plan, or any modifications thereto, referred to in this notice.

5. A claimant whose claim is subject to a pending objection and who desires its claim temporarily allowed for the purpose of
   accepting or rejecting a plan (FRBP 3018(a)) must, no later than 30 days after service of the initial notice of disclosure
   statement hearing, file and serve a detailed written motion for temporary claim allowance.

6. Following approval of a proposed disclosure statement, creditors will be sent copies of it, together with the proposed plan, and
   ballots for acceptance or rejection of the plan.

7. No later than 5 days after the FILED date above, the proponent must serve this notice, the proposed plan, and the disclosure
   statement as provided in FRBP 3017(a), and complete and file the certificate of service below without any attachments.


                                                                                   Clerk, U.S. Bankruptcy Court
                                                                                   405 E 8th Ave #2600
                                                                                   Eugene, OR 97401


Page 1 of 2                                           * * * SEE NEXT PAGE * * *




                                     Case 19-62049-tmr11          Doc 106        Filed 03/24/20
                                             TELEPHONE HEARING REQUIREMENTS


Participants must comply with each requirement listed below:

    a. You must call in and connect to the telephone hearing line or personally appear in the judge's courtroom no later than the
       hearing time above. The court will not call you.

    b. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

    c. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press * then 6 to
       mute and * then 6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
       available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

    d. When it is time for you to speak, take your phone off the "speaker" option to minimize background noise. Position the
       telephone to minimize paper rustling. Do not use a keyboard or talk with others in the room. Be aware that telephone
       hearings may be amplified throughout the courtroom.

    e. Do not announce your presence until the court calls your case. Simply stay on the line until the judge starts the hearings
       even if there is only silence and continue to listen quietly until your case is called.

    f. Whenever speaking, first identify yourself.

    g. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.
                                                                                                          Clerk, U.S. Bankruptcy Court




                                                     CERTIFICATE OF SERVICE

I certify that on ___________ (a) this notice, and the proposed disclosure statement and corresponding plan, were served on the
debtor(s), all creditors' committee members, U.S. Trustee, any trustee, the S.E.C. at the address provided on the court website at
https://www.orb.uscourts.gov, and their respective attorneys; and (b) this notice was served on all other creditors and interested
parties.

                                                                              ____________________________________________
                                                                              Signature
                                                                              ____________________________________________
                                                                              Name & Relation to Case

Page 2 of 2




                                  Case 19-62049-tmr11              Doc 106        Filed 03/24/20
